02-13-080-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-13-00080-CV
 
 



In RE A&W Industries, Inc. and Humberto George


 


RELATORS



 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION[1]
                                                       ------------
The
court has considered relators’ petition for writ of mandamus and emergency
request for temporary relief and is of the opinion that all relief should be
denied.  Accordingly, relators’ petition for writ of mandamus and emergency
request for temporary relief are denied.
 
 
PER CURIAM
 
PANEL: 
DAUPHINOT, MCCOY, and MEIER, JJ.
 
DELIVERED: 
March 6, 2013




          [1]See
Tex. R. App. P. 47.4, 52.8(d).